Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered May 11,1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The trial court properly denied defendant’s request for a jury charge on the lesser included offense of criminal possession of a controlled substance in the seventh degree where defendant denied the elements of such lesser included offense (People v Scarborough, 49 NY2d 364, 370). Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.